DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/14/2022, with respect to the 112 rejection of claim 16 have been fully considered and are persuasive.  The 112 rejection of claim 16 has been withdrawn. 
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Yun (Pub. No. US 2012/0026348; hereafter Yun) does not disclose “in response to elapse of a predetermined period after switching the drive control unit from the second operating state to the first operating state by detecting the position change exceeding the predetermined criteria, the state control unit is configured to transition the drive control unit to the second operating state” as called for in newly amended claim 1.
Applicant argues that the prior art “does not disclose at all that steps S505-S508 are performed in response to elapse of a predetermined period after switching the sleep mode during steps S509-S514” (see Applicant’s arguments page 11). Examiner respectfully disagrees.
As Applicant has noted, step S505 in the first operating state (i.e. sleep mode OFF state) is “whether the count is greater than or equal to the first time TIME#1 is checked,” and it is only AFTER this time period has passed (i.e. YES in step S505) that the device can be switched from the first operating mode to the second operating mode. To the best of Examiner’s ability, it appears that Applicant is arguing that Yun does not disclose immediately switching from the active mode to the sleep mode as a direct result of a predetermined period of time elapsing. However, such a limitation is not required from the claim language. Yun discloses multiple checks before switching from one mode to the other, one check is has a predetermined time has elapsed (i.e. YES in step S505), therefore the switching is done “in response to an elapsed time” even if there are other checks which must be resolved before the switching occurs. Applicant’s argument is therefore unpersuasive, and the rejections made in view of Yun are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (Pub. No. US 2012/0026348 A1; hereafter Yun).
Regarding claims 1-7, 11, and 17-20, Yun discloses a drive control apparatus, method, and computer readable medium, comprising: a drive control unit for generating driving force for driving a drive target object by a drive apparatus in a first operating state, and performing control to reduce or stop the driving force of the drive apparatus in a second operating state (see Yun Fig. 3, items 21 and 33. See also paragraph [0060], the sleep mode on/off can be construed as first and second operating states); a detection unit for detecting a position change of the drive target object (see Yun Fig. 4, item 101); and a state control unit for transitioning the drive control unit to the first operating state to make the drive control unit perform control to generate the driving force by the drive apparatus to suppress a continued position change in response to a position change exceeding predetermined criteria being detected in the second operating state (see Yun Fig. 5, steps S509-S514, when the sleep mode is on, if shake over a threshold is detected (yes in step S510), the device turns sleep mode off and performs shake correction); the drive apparatus is configured to apply magnetic force to a magnet provided in the drive target object by driving a coil to drive the drive target object in the first operating state; and reduce the magnetic force or stop generating the magnetic force to allow the drive target object to be moved when external force is applied thereto in the second operating state (see Yun paragraph [0063] which discloses that the lens driving unit can be a voice coil motor, which comprises a coil and magnet, and S507 which discloses turning off (and thereby stopping the force generation) in the sleep mode); wherein in response to elapse of a predetermined period after switching the drive control unit from the second operating state to the first operating state by detecting the position change exceeding the predetermined criteria, the state control unit is configured to transition the drive control unit to the second operating state (see Yun Fig. 5, step S505 and Response to Arguments above); the detection unit includes a vibration detection unit for detecting a vibration of the drive target object: and the state control unit is configured to transition the drive control unit from the second operating state to the first operating state in response to the vibration being detected by the vibration detection unit (see Yun Fig. 4, item 102 and Fig. 5, step S510); wherein: the drive control unit is configured to perform control for generating the driving force to suppress the vibration by the drive apparatus in response to a transition to the first operating state by detecting a position change exceeding the predetermined criteria (see Yun Fig. 5, step S514); the drive control unit is configured to perform control to generate, by the drive apparatus, the driving force that does not cause the drive target object to contact a structure at an end point of a range of movement of the drive target object in response to a transition to the first operating state by detecting a position change exceeding the predetermined criteria (Yun does not ever disclose driving the lens to contact a structure at an end point of the driving range); the drive target object is a lens of an image capturing apparatus; the drive control unit is configured to perform control of at least one of focusing, zooming or blur suppressing the lens by driving the lens when performing image capturing by the image capturing apparatus (see Yun Fig. 5, step S514); and a drive apparatus for driving the drive target object according to the control by the drive control apparatus(see Yun Fig. 3, item 21).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Baldwin et al. (Pub. No. US 2018/0241922 A1; hereafter Baldwin).
 	Regarding claims 8-10, Yun discloses the drive control apparatus according to claim 1, wherein: the drive target object is housed in a housing (see Yun Fig. 3, item 11); wherein: the target position setting unit is configured to output position information indicating the position in response to the drive control unit transitioning to the first operating state by detecting a position change exceeding the predetermined criteria (see Yun Fig. 5, step S513); and the drive control unit is configured to perform control to move the drive target object to the fixed position based on the position information (see Yun Fig. 5, step S514).
	Yun does not specifically disclose that the drive control unit is configured to perform control to move the drive target object to a predetermined fixed position within the housing in response to a transition to the first operating state by detecting a position change exceeding the predetermined criteria; further comprising a target position setting unit for setting a target position of the drive target object; wherein the fixed position is an end point of a range of movement of the drive target object.
	Yun discloses that the drive unit can be “may be a voice coil motor (VCM), a piezo motor, a stepping motor, or the like” (see Yun paragraph [0063]). 
	Baldwin discloses that, for a voice coil motor, “the lower or lowest power consumption position is close to or at the infinity position” or “in some examples, the lower or lowest power consumption position is the center” (see Baldwin paragraph [0120]). Baldwin also discloses that “the position may be stored in non-volatile memory” (which can be construed as a target position setting unit) “as part of calibration, and CPU 16 or camera processor 14A may read the position value from memory 30 to set lens 60 at the lower power position” (see Baldwin paragraph [0120]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the device of Yun to move to the pre-stored “home” position in order to automatically moves to its “lowest power consumption position” in order to reduce the power consumption required to maintain the lens position. 

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Takeuchi (Pub. No. US 2010/0134639 A1; hereafter Takeuchi).
 	Regarding claims 12-14, Yun discloses the drive control apparatus according to claim 1, wherein: the detection unit is configured to detect a position change exceeding the predetermined criteria of the drive target object when at least one of speed and acceleration and a period of time for the drive target object being displaced by the displacement amount is greater than a threshold value (see Yun Fig. 5, step S510, the predetermined period of time can be construed as the time required to evaluate the velocities in step S510).
 	Yun does not disclose that the detection unit is configured to detect a position change exceeding the predetermined criteria of the drive target object based on a displacement amount of a detected position of the drive target object; wherein: the detection unit is configured to detect a position change exceeding the predetermined criteria of the drive target object when a displacement amount of the detected position is greater than a threshold value; wherein: 37Attorney Docket Number: ASK-0359US the detection unit is configured to detect a position change exceeding the predetermined criteria based on a number of times the drive target object crosses a predetermined reference position. Yun uses the velocity, which is related to the position, but utilizes an angular velocity sensor and not the position data itself to generate the velocity data.
	Takeushi discloses using the lens position change data in order to trigger the mode switching based on a displacement amount of a detected position of the drive target object (see Takeuchi Fig. 4A, steps S105-S107 and S117); wherein: the detection unit is configured to detect a position change exceeding the predetermined criteria of the drive target object when a displacement amount of the detected position is greater than a threshold value (see Takeuchi Fig. 4A, step S117); wherein:37Attorney Docket Number: ASK-0359US the detection unit is configured to detect a position change exceeding the predetermined criteria based on a number of times the drive target object crosses a predetermined reference position (in this case, the number of times can be construed as 1. If the amplitude (i.e. position) is ever greater than the threshold the check for step S117 is true); wherein: the detection unit is configured to detect a position change exceeding the predetermined criteria based on a number of times of the drive target object crossing a plurality of the predetermined reference position (see Takeuchi Fig. 4A, step S117, the amplitude must be higher than a threshold, but so must the frequency, which is equivalent to saying that there must be repeat displacement of a threshold value over a given time duration, meaning it must pass a threshold position a plurality of times for the mode change to be activated.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was field to utilize the lens position data to determine the velocity of movement instead of a dedicated angular velocity sensor in order to obviate the need for both a lens position detector and an angular velocity sensor, thereby reducing the number of components required.

Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        11/23/2022